Opinion issued July 15, 2004 











In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00005-CV
____________

IN RE TONY HERNANDEZ, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION
          Relator has filed a petition for writ of mandamus complaining of Judge Jeff
Brown’s


 July 22, 2003 order that respondent’s contract claims were to be tried
separately from respondent’s extra-contractual claims and abating discovery on the
extra-contractual claims, and Judge Brown’s order of December 23, 2003 denying
respondent’s motion to reconsider the July 22, 2003 order.
          We deny the petition for writ of mandamus.
 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.